Citation Nr: 1144109	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  07-33 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for chronic headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for pseudofolliculitis barbae (PFB), to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for skin rashes of the head and face, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for a respiratory disorder, including upper respiratory infections, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

5.  Entitlement to service connection for a right shoulder disorder, claimed as skin/nerve movements, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

6.  Entitlement to service connection for an ear disorder, claimed as ear aches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

7.  Entitlement to service connection for a sleep disorder, including sleep apnea, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

8.  Entitlement to service connection for vision problems, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

9.  Entitlement to an initial compensable rating for a left ankle scar.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1988 to June 1992. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2011, the Board remanded the matter to the RO to accommodate the Veteran's request for a Board hearing.  The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in June 2011.  A transcript of the hearing has been associated with the claims file.  

The Board notes that, during his June 2011 hearing, the Veteran clarified the scope of his claims.  With regard to the issue of service connection for skin/nerve movements, he testified that his claimed symptoms involved the right arm and shoulder, and which his doctor recently indicated may be related to bursitis.  Also, with regard to the claim of service connection for upper respiratory infections, he indicated that his claimed disorder should reasonably encompass a disorder of the nose and throat, such as rhinitis and sinusitis.  With regard to the claimed ear disorder, the Veteran testified that his claimed symptoms involved ear aches and wax build-up.  Finally, he explained that his claim of service connection for a sleep disorder was more consistent with sleep apnea than insomnia.  The Board has recharacterized the claims accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

At his hearing in June 2011, the Veteran identified clearly relevant private and VA treatment records which are not associated with the claims folder.  The record was held open to allow the Veteran to submit these records, but the Veteran has not submitted any of this evidence.  The Board, therefore, has no option but to remand this case for further evidentiary development.

At his Board hearing, the Veteran testified that he first sought treatment at a VA facility located on Spring Hill Avenue in Mobile, Alabama, from approximately 1992 to 1996.  At present, the VA treatment records associated with the claims file begin in 2002.  Thus, the Board must remand the claims to obtain these identified VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA medical records that are not in the claims file are nevertheless considered part of the record on appeal since they are within the VA's constructive possession).

Additionally, the Veteran testified at his Board hearing that he had private treatment after service for the claimed respiratory disorder.  His VA clinical records reflect that he maintained a private provider of treatment with a history of deviated septum repair in 1998.  As the Veteran identified these records as potentially pertinent to his claims, the RO must attempt to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies to records relevant to a Veteran's present claim).

With regard to the issue of entitlement to an initial compensable rating for left ankle scar, the Board finds that a new VA examination is necessary to determine the current severity and manifestations of the disability.  

In particular, the record shows that the Veteran last underwent a VA examination in April 2006.  He testified during his June 2011 Board hearing that his primary complaints involved a painful scar, intermittent itchiness, and numbness over the scar.  The April 2006 VA examination does not adequately address these claimed symptoms.  

Importantly, in this regard, the Veteran underwent a private (non-VA) evaluation in September 2007, which notes that the Veteran may have a soft tissue injury, possibly even some minor nerve damage, associated with the in-service ankle injury, and that the minor nerve damage may be causing the Veteran's symptomatology.  

The Board finds that this evaluation, like the April 2006 VA examination, is inadequate to decide the matter, and it is inadequate for two reasons.  First, it did not describe the service-connected left ankle scar in terms conforming to the rating schedule.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Second, the examiner indicated, but did not make clear, that all of the Veteran's left ankle symptomatology may be attributable to an underlying neurological disorder rather than the scar.  Generally, when it is not possible to separate the effects of a service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

However, where "a private examination report reasonably appears to contain information necessary to properly decide a claim but [the examination] is 'unclear' or 'not suitable for rating purposes,'" the Board must seek further development, to include obtaining the missing information through a new VA examination.  Savage v. Shinseki, 24 Vet. App. 124 (2010).  For these reasons, the Board finds that the Veteran should be afforded the opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected left ankle scar.  See 38 C.F.R. §§ 3.326, 3.327.

With respect to the service connection claims, the Board observes that the Veteran has demonstrated recollection difficulties of events which occurred in service almost two decades ago.  His memories difficulties, coupled with the lack of medical records contemporaneous in time to service discharge and some inconsistent statements contained in VA clinical records, hinders the Board ability to determine whether VA examination is warranted.  In this respect, the Board has a fact-finder role in determining both the competency and credibility of the evidentiary record before determining whether an examination is warranted and, if examination is found warranted, the Board must obtain an opinion based upon the factual predicate that it finds true.  See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In light of the above, the Board hereby urges the Veteran to ensure that all available private treatment records are associated with the claims folder.  The Veteran is also hereby advised that his failure to provide all relevant evidence could have a potential negative effect on any or all of his claims.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to submit, or authorize VA to obtain, a copy of complete treatment records from all private providers of treatment since his service discharge, to include records related to deviated septum repair in 1998.

2.  Obtain all of the Veteran's outstanding VA treatment records, including a request for all hardcopy and electronic outpatient treatment records in Mobile from June 1992 to December 2002, and all relevant records from the Biloxi VAMC and the Mobile outpatient clinic since September 10, 2009.

3.  Upon completion of the above, the RO should also arrange for the Veteran to undergo appropriate VA examination(s) to determine the nature and severity of the service-connected residuals of left ankle injury with scar.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  The claims folder must be provided to the examiner for review.  The examiner is specifically requested to review the service treatment records pertaining to the left ankle injury and treatment in service.

Following examination and review of the claims folder, the examiner is requested to provide findings on the following: 

  a) describe all characteristics of scarring attributable to the service-connected left ankle injury with scar, to include a determination as to whether the scar itself results in any functional limitations (e.g., loss of motion);

  b) opine whether it is at least as likely as not that any current orthopedic dysfunction of the left ankle (e.g., loss of motion, instability, arthritis, etc.), if any, is attributable to the left ankle injury during service; and

  c) opine whether it is at least as likely as not that any current neurologic dysfunction of the left ankle (e.g., loss of sensation), if any, is attributable to the left ankle injury during service.

To the extent possible, the examiner should identify and attempt to distinguish the degree of impairment of any orthopedic and/or neurologic symptoms attributable to a disability of the left ankle other than the service-connected scar.  In making such determinations, it is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to actual injury in service and the September 2007 report by a private (non-VA) examiner.  

A rationale must be provided for the opinions offered and, if any requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.  

4.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, including service connection as a qualifying chronic disability under 38 C.F.R. § 3.317.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

